Exhibit 10.6.28
Dated the 14th day of December 2007
GILROY COMPANY LIMITED
and
MARKETSHARE LIMITED
********************************************
TENANCY AGREEMENT
of
All That UNIT NO. 1802 on the 18TH FLOOR of
CAUSEWAY BAY PLAZA 2, No. 463-483 Lockhart
Road, Hong Kong
********************************************
VINCENT T.K. CHEUNG, YAP & CO.
Solicitors & Notaries
15th Floor, Alexandra House,
No. 18 Chater Road, Hong Kong,
(Ref. VC/NY/07002836)
[NY/TA/Causeway Bay Plaza 2/072836 (Unit 1802)(Offices)]

CWB-TA(8/8/2001)(office)   LS-CSB.ta

 



--------------------------------------------------------------------------------



 



AN AGREEMENT made this 14th day of December Two thousand and seven

     
 
  BETWEEN the company detailed as the Landlord in Part I of the First Schedule
hereto (hereinafter called “the Landlord” which expression shall where the
context admits include its successors and assigns) of the one part and the
person firm or company detailed as the Tenant in Part I of the First Schedule
hereto (hereinafter called “the Tenant”) of the other part.
 
   
 
  WHEREBY IT IS AGREED as follows:

             
Premises
    (1)     The Landlord shall let and the Tenant shall take ALL THOSE premises
(hereinafter referred to as “the said premises”) forming part of all that
building (hereinafter referred to as “the said Building”) which said premises
and Building are more particularly described and set out in Part II of the First
Schedule hereto TOGETHER with the use in common with the Landlord and all others
having the like right of all entrances, staircases, landings, corridors,
passages and lavatories and all the lifts, escalators and central
air-conditioning services in the said Building (if and whenever the same shall
be operating) in so far as the same are necessary for the proper use and
enjoyment of the said premises and except in so far as the Landlord may from
time to time restrict such use for the term set out in Part III of the First
Schedule hereto (hereinafter referred to as “the said term”) Yielding and Paying
therefore throughout the said term the rent and other charges as are from time
to time payable in accordance with the provisions set out in Part I, Part II and
Part III of the Second Schedule hereto.
 
           
 
    (2)     The Tenant to the intent that the obligations hereunder shall
continue throughout the said term hereby agrees with the Landlord as follows:
 
           
Rent
    2.01     To pay the rent on the days and in the manner set out in Part I of
the Second Schedule hereto by auto-pay into a bank account designated by the
Landlord or by other means as the Landlord may from time to time direct.
 
           
Air-conditioning charges and management fees
    2.02     To pay the air-conditioning and management charges on the days and
in the manner set out in Part II of the Second Schedule hereto by auto- pay into
a bank account designated by the Landlord or by other means as the Landlord may
from time to time direct Provided that the Landlord shall be entitled at any
time and from time to time during the said term to serve a notice upon the
Tenant increasing the air-conditioning and management charges by an amount or
amounts which the Landlord shall deem appropriate and thereafter such increased
charges shall be payable in lieu of the charges provided for in Part II of the
Second Schedule.
 
           
Rates and Government Rent
    2.03     To pay and discharge all rates, government rent, taxes,
assessments, charges, duties, impositions, and outgoings whatsoever now or
hereafter to be levied or imposed upon the said premises or upon the owner or
occupier thereof by the Government of the Hong Kong Special Administrative
Region (“the Hong Kong Government”) or other lawful authorities (Property Tax
only excepted). Without prejudice to the

 



--------------------------------------------------------------------------------



 



             
 
          generality of this Clause the Tenant shall pay all rates and
government rent imposed on the said premises in manner set out in Part III of
the Second Schedule hereto in the first place to the Landlord who shall settle
the same with the Hong Kong Government and in the event of the said premises not
having been assessed to rates or government rent by the Hong Kong Government the
Tenant shall pay to the Landlord such sums as shall be required by the Landlord
as a deposit by way of security for the due payment of rates and government rent
subject to adjustment on the actual assessment of rates and/or government rent
being received from the Hong Kong Government.
 
   
Utility charges and Deposits
    2.04     To pay and discharge all deposits and charges in respect of water
electricity telephone and other utilities as may be shown by or operated from
the Tenant’s own metered supply or by accounts rendered to the Tenant in respect
of all such utilities consumed on or in the said premises.
 
   
Interior Fitting Out
    2.05.01     To fit out the interior of the said premises in accordance with
the plans drawings and specifications as shall have been first submitted to and
approved by the Landlord or (if required) the manager of the said Building (“the
Manager”) in writing in good proper and workmanlike manner using good quality
materials and in all respects in a style and manner appropriate to a first class
office building/shopping centre. Without limitation to the generality of the
foregoing, the Tenant shall at its own expense:

   (i) construct furnish or install within the said premises the following
items:

  (a) a ceiling of non-combustible material;     (b) such fire extinguishers or
other fire-fighting equipment as may be required from time to time by the laws
of the Hong Kong Special Administrative Region (hereinafter referred to as “Hong
Kong”) including the provision of sprinkler heads and/or smoke detectors;    
(c) vertical window blinds, tracks and fittings;     (d) floor tiles and floor
finishes (PVC tiles shall not be used unless approved by the Landlord);     (e)
all utilities such as gas and telephone as well as other requirements of the
Tenant together with such meters as are necessary to measure the Tenant’s
consumption thereof;     (f) all lighting fixtures including lamps, switches and
wiring;

   (ii) paint and decorate the interior of the said premises;      (iii)
complete all electrical and mechanical installations (including heating,
ventilation, air-conditioning, plumbing, drainage and fire services and wiring
from the said premises to the meter room and connection of the ventilation and
air-conditioning system

2



--------------------------------------------------------------------------------



 



      and the fire services installed in the said premises to the Landlord’s
main system including the installation of fan coil units and sprinkler heads
distribution thereto).

             
Tenant’s Plans
    2.05.02   (i)   Prior to the commencement of the fitting out work referred
to in Clause 2.05.01 above (“the Fitting Out Work”) the Tenant shall at its own
costs and expense prepare and submit to the Landlord for approval plans,
drawings and specifications in such details as the Landlord may require in
respect of the Fitting Out Work (“the Tenant’s Plans”) which shall include,
without limitation, the following:

  (a)   5 sets of ceiling plan showing partition that penetrate into the ceiling
void and details of works inside the ceiling void, exact location of light
fittings and thermostat control units and proposed relocation, proposed
modification to main ceiling trunking system together with schedule on voltage,
type, wattage and quantity;     (b)   5 sets of floor plan showing details of
partitions, area of raised flooring and location of heavy equipment;     (c)   5
sets of electrical layout plan for all case work including the location of all
sockets, switches, fuse box and telephone points;     (d)   5 sets of elevation
plan showing design of shopfront/showcase or if an office, its main entrance
with details of electric outlets;     (e)   5 sets of fire services layout plan
showing location of existing sprinkler heads and any proposed relocation or
addition, location and arrangement of smoke detective system and BTM system if
any;     (f)   5 sets of air-conditioning layout plan showing changes to
existing installations, location of thermostats and access panels with schedule
of fan coils units and tee-off valves etc;

  (iv)   The Tenant’s Plans shall be submitted to the Landlord for approval in
any event within 14 days of the signing of this Agreement. The Landlord may
accept reject or modify the Tenant’s Plans or any part thereof and shall notify
the Tenant of the same within 14 days after submission of such plans by the
Tenant. For the avoidance of doubt, it is hereby expressly agreed that rent
shall be payable from the expiry of the rent-free period set out in Part I of
the Second Schedule notwithstanding that the Tenant’s plans have not yet been
submitted to, or have not yet been approved by the Landlord.

3



--------------------------------------------------------------------------------



 



  (v)   The Tenant shall commence the Fitting Out Work within 30 days of the
notice from the Landlord accepting or modifying the Tenant’s Plans (as the case
may be) which work shall be completed within the time specified by the Landlord
in the said notice.     (vi)   All mechanical and electrical engineering work
relating to the said premises and all decoration work within the said premises
shall be carried out and performed by contractors or sub-contractors approved by
the Landlord and all other works and arrangements related to the said premises
including but not confined to plumbing and fire-fighting installation shall be
carried out by contractors or sub-contractors nominated by the Landlord all at
the Tenant’s costs and expense and at such time and hour as may be specified by
the Landlord.

             
Vetting Fee
    2.05.03     The Tenant shall pay to the Landlord a vetting fee in the sum as
set out in Part IV of the Second Schedule hereto in respect of the costs charged
by the Landlord’s consultant for approving the Tenant’s Plans and any
modifications or amendments thereto and for supervising the Fitting Out Work.
 
           
Inspection by Landlord
    2.05.04   (i)   The Fitting Out Work shall be subject to the inspection and
supervision of the Landlord, the Landlord’s Architect and the Landlord’s General
Contractor from time to time during the period in which the said work is being
performed.
 
           
Reimbursement to Landlord
  (ii)   The Landlord shall have the right to perform on behalf of and for the
account of the Tenant any of the Fitting Out Work which the Landlord determines
shall be so performed. Such work shall be limited to work caused by the Tenant’s
fault, and work which pertains to structural components, the general utility
systems for the said Building and the erection of temporary safety barricades
and temporary signs during construction.
 
           
Sundry expenses during
fitting out period
    2.05.05   (i)   The Tenant shall pay to the Landlord such charges in respect
of the supply of temporary electricity to the said premises as the Landlord may
decide together with the installation costs for such supply and other sundry
expenses incurred by the Landlord by reason of the Tenant’s Fitting Out Work
being carried out on the said premises and the Landlord may deduct such sums
from the deposits mentioned in Clause 2.05.05(ii) below.
 
       
 
  (ii)   The Tenant shall at the signing of this Agreement deposit with the
Landlord (a) a sum as set out in Part V of the Second Schedule hereto to secure
the due performance and observance of the Tenant’s obligations under this Clause
2.05 and (b) a further sum as set out in Part VI of the Second Schedule hereto
to defray the aforesaid sundry expenses and temporary electricity charges which
sums shall, subject to any deduction that the

4



--------------------------------------------------------------------------------



 



             
 
          Landlord is entitled to make under this Agreement, be refunded to the
Tenant without interest within 30 working days after the completion of the
Fitting Out Work.

             
Statutes, Codes & Ordinance
    2.06   The Tenant shall have the sole responsibility to comply with all
applicable statutes, codes, ordinances and regulations for all works performed
by or on behalf of the Tenant within the said premises and approval by the
Landlord or the Landlord’s agent of plans, specifications, calculations or
otherwise of any works shall not constitute any implication, representation or
certification by the Landlord that such works are in compliance with any
statutes, codes, ordinances or regulations.
 
           
Contractors’ Insurance
    2.07   The Tenant shall procure that any contractors engaged by the Tenant
to carry out any works relating to the said premises effect third party
liability insurance in such sum as the Landlord may require and that the
relevant insurance policy be produced to the Landlord as and when so required by
the Landlord. The Landlord will not otherwise permit any works to be carried out
by such contractors.
 
           
Telephone System
    2.08   To install at the Tenant’s own expense empty conduits for telephone
service to the said premises. Telephone service to the said premises shall only
be installed by PCCW-HKT Limited or other licensed telephone company and the
Tenant shall pay to the Landlord the expenses incurred in the installation of
telephone jacks and conduits to the said premises.
 
           
Pass for Services
    2.09   To permit permanent utility lines including but not limited to
drains, gas and water pipes and electricity and other wires to pass through the
said premises to service other premises and areas in the said Building and to
permit the Landlord and all persons authorised by it to enter the said premises
to carry out any works repairs or maintenance which require to be done.
 
           
Design Loads
    2.10   (i)
Loading imposed by any of the Tenant’s work on a temporary or permanent basis
shall not exceed the designed live load.

    (ii)   The Landlord shall be entitled to prescribe the maximum weight and
permitted location of safes and other heavy equipment and to require that the
same shall stand on supports of such dimensions and materials to distribute the
weight as the Landlord may deem necessary.     (iii)   Except for suspended
ceilings and duct work, the Tenant shall not support any equipment, partitions
or other work on or from the Landlord’s walls, structure or roof deck without
the Landlord’s prior approval in writing.

         
Floor Load
  (iv)   The Tenant shall not put or permit to be put any equipment, goods,
stocks or things whatsoever on the said premises the load of which exceeds the
designed live load of the premises under the Building Ordinance.

5



--------------------------------------------------------------------------------



 



         
Installation & Alteration
  2.11 (i)     Not without prior written consent of the Landlord to make or
permit any alteration or addition to the said premises or any part thereof
either internally or externally or to any fixtures or fittings or electrical
wiring or electrical mechanical or ventilation and air-conditioning
installations or fire services system or any other system or facilities therein
or to any item therein or any other equipment machinery appliances or anything
whatsoever (whether or not of a structural nature). Upon determination of this
Agreement the Tenant shall at his own expense remove all decoration or
partitions so erected or installed by the Tenant and restore the said premises
to its original state upon being required so to do by the Landlord.
 
       
 
  (ii)   The Tenant shall employ at his own costs and expense the Landlord’s
nominated contractor or consultant for the purpose of carrying out any of the
permitted alterations additions or improvements (except for mechanical and
electrical work and decoration work within the said premises which may be
carried out by contractors approved by the Landlord).
 
       
 
  (iii)   To observe and comply with all rules regulations and instructions from
time to time prescribed by the Landlord or its authorised representative or
officer in carrying out any permitted alterations additions or improvements to
the said premises.
 
       
 
  (iv)   The Tenant shall have the sole responsibility to observe and comply
with all applicable statutes, codes, ordinances and regulations for all works
performed or to be performed by or on behalf of the Tenant and approval by the
Landlord of any plans or specifications or otherwise shall not constitute or be
deemed to constitute any implication representation or warranty that the said
works are in compliance with any statutes, codes, ordinances or regulations.
 
       
 
  (v)   To observe and comply with all rules regulations and instructions from
time to time prescribed by The Hongkong Electric Company Limited or the relevant
authority relating to the electrical wiring and installation in the said
premises.
 
       
 
  (vi)   All fees and expenses incurred by the Landlord in connection with the
giving of consents under this Clause shall be borne by the Tenant.

             
Injury to main walls ceilings, floors, doors and windows
    2.12     Not to cut maim injure damage alter or interfere with any of the
doors windows walls structural members pipes drains appurtenances electrical
cables wires fixtures or fittings of or in the said premises or any part thereof
or suffer or permit the same to be done.
 
           

6



--------------------------------------------------------------------------------



 



             
Compliance with ordinances
    2.13     To comply with all ordinances regulations by-laws, and all notices
and requirements of the appropriate Government or other competent authorities or
the Manager in connection with or in relation to the use of the said premises
and to keep the Landlord indemnified against all proceedings actions claims
demands and liabilities in respect thereof and all costs and expenses incurred
by the Landlord thereon and upon receipt of any such notice concerning or in
respect of the said premises as aforesaid forthwith to deliver to the Landlord a
copy of such notice.

                 
Good repair of Interior
    2.14     (i)   To keep all the interior and/or non-structural parts of the
said premises including the flooring and interior plaster or other finishing
material or rendering to walls and all ceilings and the Landlord’s fixtures
therein and all additions thereto and the doors, windows, ventilation and
air-conditioning system, fire-fighting equipment, electrical installations,
wiring, fan coil units, thermostat control and sprinkler heads thereof (whether
or not the same is installed by the Tenant) in good, clean and tenantable repair
and condition and as may be appropriate from time to time properly painted and
decorated so as to maintain the same at the sole expense of the Tenant
throughout the said term and to yield up the same in such repair and condition
at the end or sooner determination of the said term.
 
               
 
          (ii)   To observe and comply with all rules regulations and
instructions from time to time prescribed by the electricity supply company
and/or the relevant authority relating to the electrical wiring and installation
in the said premises and to repair or replace all electrical wiring
installations and fittings within the said premises and the wiring from the
Tenant’s meter(s) to and within the same whenever required by the supply
company, statutory undertaker or other competent authority.
 
               
 
          (iii)   To indemnify the Landlord against all costs, claims, demands,
actions, liabilities and legal proceedings whatsoever made upon the Landlord by
any person in respect of any breach of this covenant.
 
               
Grease Trap (if applicable)
    2.15     To install its own grease trap(s) in order to comply with the
relevant Government regulations for the operation of a restaurant and to keep
any grease trap serving the said premises in good clean and proper repair and
condition at all times during the said term to the satisfaction of the Landlord
and in accordance with the regulations of the Government authorities concerned.
 
               
Good repairs & replacement of sanitary apparatus
    2.16     (i)   To keep all taps lavatories wash basins sinks sanitary and
water apparatus and other pipes and all drains (if any) located within the said
premises (and such lavatories and water apparatus as are located elsewhere in
the said Building and used exclusively by the Tenant and/or its servants agents
and licensees) in clean and tenantable state and in proper repair and condition
at all times during the said term to the satisfaction of the Landlord and in
accordance with the regulations of the Government Authority concerned.

7



--------------------------------------------------------------------------------



 



                 
 
               
Toilet Facilities
          (ii)   To use in common with others the lavatories and washing
accommodations and facilities provided by the Landlord in the said Building and
not to permit or suffer the same to be used in any improper manner or whereby
the soil or waste pipes may become impeded or blocked and at all times to
indemnify the Landlord against liability for loss damage or injury by the escape
of water caused to the property or the tenants or occupiers of any other part(s)
of the said Building.
 
               
Replacement of Doors & Window Glass
    2.17     To replace at the Tenant’s expense all broken or damaged windows
doors glass and fixtures whether the same shall have been broken or damaged by
the negligence of the Tenant or owing to circumstances beyond the control of the
Tenant.
 
               
Cleansing & Clearing of Drains
    2.18     In the event of the pipes or drains of the said Building becoming
choked or stopped up owing to the careless use by the Tenant its servants agents
licensees invitees the Tenant shall pay the costs incurred by the Landlord in
cleansing and clearing the same.
 
               
Indemnity against
loss/damage from
Interior Defects
    2.19     To be responsible for and to fully and effectually indemnify the
Landlord from and against any proceedings actions claims and demands whatsoever
by any person for any loss damage or injury caused to or suffered by any person
whomsoever or any property whatsoever including any loss of business or profit
as a result of or otherwise arising from the want of repair of the said premises
or any fixtures or fittings therein the repair of which the Tenant is
responsible hereunder or the spread of fire or smoke or the overflow of water or
the escape of any substance or anything from the said premises and against all
costs and expenses of the Landlord incurred in respect of any such proceedings
action claim or demand.
 
               
Insurance
    2.20     (i)   To effect and maintain during the said term insurance cover
in respect of the risks mentioned in Clause 2.19 above and such other risks as
the Landlord may deem appropriate. The policy of insurance shall be effected
with an insurance company approved by the Landlord for a coverage of not less
than HK$5,000,000.00 for any one claim or in such amount as the Landlord may
determine and which policy shall be endorsed to show the Landlord as the
registered owner of the said premises and shall contain a Clause to the effect
that the insurance cover thereby effected and the terms and conditions thereof
shall not be cancelled modified or restricted without the prior written consent
of the Landlord. The Tenant undertakes to produce to the Landlord as and when
required by the Landlord such policy of insurance together with the receipt for
the last payment of premium and a certificate from the relevant insurance
company that the policy is fully paid up and in all respects valid and
subsisting on request Provided always that if the Tenant shall at

8



--------------------------------------------------------------------------------



 



                 
 
              any time fail to keep such insurance in force the Landlord may do
all things necessary to effect and maintain in force such insurance and any
monies expended by the Landlord for that purpose shall be recoverable from the
Tenant on demand.
 
               
Insurance Policy
             (ii)   Not to do or permit to be done anything whereby the policy
or policies of insurance of the said Building against damage by fire or other
perils for the time being subsisting may become void or voidable or whereby the
rate of premium thereon may be increased and without prejudice to any other
rights and/or remedies the Landlord may have hereunder all expenses incurred by
the Landlord in or about any renewal of such policy or policies or any increased
premium rendered necessary or payable by a breach of this term shall be borne by
the Tenant and shall be recoverable from the Tenant by the Landlord on demand.

             
Protection against
storm or typhoon
    2.21     To take all necessary precautions to protect the said premises
against damage by storm or typhoon rainfall or the like.
 
           
Entry by the Landlord to view the premises
    2.22     To allow and permit the Landlord and/or the Manager and/or their
respective authorised agents to enter upon the said premises at all reasonable
times to see and inspect that no alteration has been made to the said premises
or the fixtures or fittings therein and that all work is carried out in
accordance with the plans approved by the Landlord and that the interior of the
said premises is properly repaired and maintained.
 
           
Entry by the Landlord to carry out repairs and take inventories
    2.23     To permit the Landlord and/or the Manager and/or their respective
authorised agents at all reasonable times to enter the said premises for the
purposes of taking inventories of the Landlord’s fixtures therein and carrying
out any works repairs or maintenance which require to be done provided that in
the event of emergency the Landlord or its authorised agents may without notice
enter the said premises forcibly and the Tenant shall at its own expense
reinstate the entrance to the said premises to its original state.
 
           
Carry out repairs or receipt of notice to effect the same
    2.24     On receipt of any notice from the Landlord or its authorized
representatives specifying any works or repairs which require to be done and
which are the responsibility of the Tenant hereunder, forthwith to put in hand
and execute the same with all possible despatch and without any delay. If the
Tenant fails to do so the Landlord or its servants or agents shall be entitled,
without prejudice to the Landlord’s right of re-entry under the provisions
hereinafter contained, to enter upon the said premises and forcibly if need be
to carry out any such works or repairs at the sole expense of the Tenant.
 
           
Entry by the Landlord to close windows and doors
    2.25     To keep all windows and doors of the said premises closed and to
permit the Landlord or its servants and agents and others from time to time
during the said term to enter upon the said premises for the purpose of closing
any doors or windows.
 
           

9



--------------------------------------------------------------------------------



 



             
Notify Landlord of damage
    2.26     To notify the Landlord in writing or by other reasonable means of
any accidents or damage to or defects in the water pipes gas pipes electrical
wire or fittings fixtures or other facilities provided by the Landlord in the
said premises whether or not the Tenant is liable hereunder for the repair of
the same forthwith upon the same arising and to indemnify the Landlord against
any claim made against the Landlord by any third party and any loss suffered by
the Landlord either directly or indirectly as a result of any breach by the
Tenant of this provision.
 
           
To make good & take care of all articles provided by Landlord
    2.27     To make good and pay for all damage caused by the Tenant its
servants or licensees to any fixtures, fittings (including the ventilation and
air- conditioning system and fire services system) and other articles in the
said premises and provided by the Landlord and shall take reasonable care of the
same and shall not remove any of them from the said premises.
 
           
Cleaning Contractors
    2.28     To employ at the expense of the Tenant only such cleaners as may be
nominated by the Landlord for the cleaning of the said premises.

                 
Removal of garbage
    2.29     (i)   To be responsible (at its own expense) for the removal of
garbage and refuse from the said premises to such location as shall be specified
by the Landlord or its agents from time to time and to use only that type of
refuse container as is specified by the Landlord or its agents from time to
time.
 
               
 
          (ii)   In the event of the Landlord providing a collection service for
refuse and garbage the same shall be used by the Tenant to the exclusion of any
other similar service and the use of such service provided by the Landlord shall
be at the sole cost of the Tenant.

             
Re-letting Notice
    2.30     To permit the Landlord during the three (3) months immediately
preceding the termination of the said term to affix and retain without
interference on any part of the said premises a notice for re-letting the same
and during such period to permit persons with written authority of the Landlord
or its agents at reasonable times of the day to view the said premises.
 
           
Lifts & Escalators
    2.31     Not to place or take in the passenger lifts or escalators any bulky
baggage parcels sacks bags equipments or other goods.
 
           
Animals, Pets &
Pest Control
    2.32     Not to keep or permit or suffer to be kept upon any part of the
said premises any livestock or animals and to carry out such pest control for
the said premises upon request of the Landlord by pest control companies
nominated by the Landlord at the Tenant’s expense.
 
           
Preparation of food
    2.33     Not to prepare or permit or suffer to be prepared any food in the
said premises nor to cause or permit any offensive or unusual odours to be
produced upon, permeate through or emanate from the said premises.
 
           
Offensive Trades
    2.34     Not to carry on or to permit or suffer to be carried on in or upon
the said premises or any part thereof any trade or business which the Landlord
shall in its absolute discretion regards as dangerous noxious noisy or
offensive.

10



--------------------------------------------------------------------------------



 



             
Sale by Auction or others
    2.35     Not to carry on or to permit or suffer any sale to the public by
auction or any other means to take place upon the said premises.
 
           
Nuisance or Annoyance
    2.36     Not to do or permit or suffer anything in the said premises or in
the said Building which is or may be a nuisance or annoyance to the Landlord or
any other tenants or occupiers of the said Building or of any adjoining building
or affect the reputation of the said Building as a high class commercial
building/shopping centre.
 
           
Noise
    2.37     Not to produce or permit or suffer to be produced any music or
noise (including sound produced by broadcasting or any apparatus or equipment
capable of producing, reproducing, receiving or recording sound) so as to be
audible outside the said premises which may be a nuisance or annoyance to the
tenants or occupiers of other premises in the said Building.

                 
Sign and Advertisement
    2.38     (i)   Not to affix erect attach exhibit or permit or suffer so to
do or to be done upon any part of the said Building or of the exterior of the
said premises or to or through any windows thereof any sign signboard notice
advertisement placard neon light or other device of any kind whether illuminated
or not (hereinafter referred to as “the signboard”) without the prior written
approval of the Landlord and the approval of all appropriate government
authorities.
 
               
 
          (ii)   To maintain any signboard approved under Clause 2.38(i) above
at all times in good repair and condition and to meet all the requirements that
may from time to time be imposed by any Government authorities and to dismantle
and remove the signboard on the termination of this Agreement or if so required
by any Government or competent authority or the Manager and to make good any
damage done and to indemnify the Landlord against all loss, damages and
liability that may be suffered, paid or incurred by the Landlord by any person
whatsoever and any costs and expenses incurred by the Landlord in respect of any
such proceedings action claim or demand as a result of or otherwise arising from
the installation or any defects in the signboard.
 
               
 
          (iii)   Notwithstanding Clause 2.38(i) above, the Tenant may at its
own expense display its name and the nature of its trade or business on the
Directory Boards provided by the Landlord on the maindoor of the said premises
but only in such form and character as shall be determined or approved in
writing by the Landlord in its absolute discretion.
 
               
Directory Board
    2.39     (i)   The Tenant’s name to appear on the Directory Board and the
signboard shall strictly be in accordance with that appearing in Part IV of the
First Schedule hereto unless prior written approval to name otherwise has first
been obtained from the Landlord.

11



--------------------------------------------------------------------------------



 



                 
 
          (ii)   The Tenant shall if so required by the Landlord sign or execute
such agreements or documents as the Landlord may deem appropriate in respect of
any change of the Tenant’s name under Clause 2.39(i) above and the Tenant shall
be responsible for all costs and expenses incurred thereby including any
registration fee payable.
 
               
 
          (iii)   To pay the Landlord or its agents immediately upon demand the
costs of affixing, repairing, altering or replacing as necessary the Tenant’s
name on the Directory Board (if any) provided by the Landlord.

             
User
    2.40     Not to use or permit or suffer the said premises or any part
thereof to be used for any purpose other than as set out in Part VI of the First
Schedule hereto and without prejudice to the foregoing to obtain any licence
approval or permit required by any Government or other competent authority in
connection with the Tenant’s business or its use or occupation of the said
premises prior to the commencement of the Tenant’s business and to maintain and
keep in force such licence approval or permit during the currency of this
tenancy and to indemnify the Landlord against the consequences of a breach of
this provision and in particular not to use or permit the same to be used for
domestic purpose or as sleeping quarters and not to allow any person to remain
in the said premises overnight. For the avoidance of doubt, the Landlord does
not warrant whether the said premises can be used for any purpose other than
that stated in the Occupation Permit of the said Building or whether the said
premises are suitable or may be used for the Tenant’s intended purpose.
 
           
Business Name
    2.41     The name under which the business in the said premises shall be
carried on is as set out in Part IV of the First Schedule hereto.
 
           
Illegal or Immoral Use
    2.42     Not to use or permit or suffer the said premises to be used for the
purpose of gambling or for any illegal immoral or improper purpose.
 
           
Combustible Dangerous Goods
    2.43     Not to keep store use or bring into the said premises or any part
thereof any unlicensed arms ammunition or unlawful goods gun-powder spirits or
saltpetre kerosene or other explosive or combustible substances or any dangerous
goods within the meaning of the Dangerous Goods Ordinance and then only in
compliance with all relevant legislation and Government regulations.
 
           
Obstructions in Common Area
    2.44     Not to place or leave in the entrances landing staircases driveways
passages lobbies or any parts of the said Building in common use any box or any
thing or things rubbish or otherwise which may incumber or obstruct the same.
Without prejudice to the Landlord’s rights and remedies hereunder, the Landlord
and the Manager shall be entitled without notice and at the Tenant’s expense to
remove and dispose of any

12



--------------------------------------------------------------------------------



 



             
 
          such material aforesaid as it sees fit and the Landlord and the
Manager shall not thereby incur any liability to the Tenant or any other person
whosoever and the Tenant shall indemnify the Landlord against all losses damages
expenses or liabilities that may be suffered, paid or incurred by and any claims
proceedings actions and demands made against the Landlord in respect thereof.

             
Bulky Deliveries
    2.45     Not to take or allow delivery of furniture fixtures or bulky items
of goods in and out of the said Building except with the prior written approval
of the Landlord and at such times and through such entrances as shall be
designated by the Landlord from time to time and to use only the service lifts
provided by the Landlord for such purposes.
 
           
Breach of Government Lease
    2.46     Not to do or suffer any act to be done which shall amount to a
breach or non-observance of any covenants and conditions in the Government Lease
or Conditions under which the Land (as defined in Part II of the First Schedule
hereto) is held from the Government and to indemnify the Landlord against any
breach thereof.
 
           
Assignment & underletting
    2.47     Not to assign underlet or otherwise part with the possession of the
said premises or any part thereof in any way whether by way of subletting
lending sharing or other means whereby any person or persons not a party to this
Agreement obtains the use or possession of the said premises or any part thereof
irrespective of whether any rental or other consideration is given for such use
or possession and in the event of any such transfer sub-letting sharing
assignment or parting with the possession of the said premises (whether for
monetary consideration or not) this Agreement shall at the option of the
Landlord absolutely determine and the Tenant shall forthwith surrender and
vacate the said premises on notice to that effect from the Landlord. The Tenancy
shall be personal to the Tenant and without in any way limiting the generality
of the foregoing the following acts and events shall, unless approved in writing
by the Landlord, be deemed to be breaches of this Clause:

  (i)    In the case of a Tenant which is a partnership the taking in of one or
more new partners whether on the death or retirement of an existing partner or
otherwise.     (ii)   In the case of a Tenant who is an individual (including a
sole surviving partner of a partnership Tenant) the death insanity or disability
of that individual to the intent that no right to use possess occupy or enjoy
the said premises or any part thereof shall vest in the executors administrators
personal representatives next of kin trustee or committee of any such
individual.     (iii)   In the case of a Tenant which is a corporation any
take-over reconstruction amalgamation merger voluntary liquidation or change in
the person or persons who owns or own a majority of its voting shares or who
otherwise has or have effective control thereof.

13



--------------------------------------------------------------------------------



 



  (iv)   The giving by the Tenant of a Power of Attorney or similar authority
whereby the donee of the Power obtains the right to use possess occupy or enjoy
the said premises or any part thereof or does in fact use possess occupy or
enjoy the same.     (v)   The change of the Tenant’s business name without the
previous written consent of the Landlord.

             
Aerials
    2.48     Not to affix to the said Building or any part thereof any aerial or
similar apparatus without the consent of the Landlord in writing and not to
remove dismantle or alter those common aerials (if any) provided by the
Landlord.

                 
Fire
    2.49     (i)   Compliance with Codes and Regulations for additional fire
protection system apart from those provided by the Landlord whether or not
induced by the business of the Tenant shall be the responsibility of the Tenant,
and the costs so incurred shall be borne by the Tenant.
 
               
 
          (ii)   To ensure at all times that all fire alarms, fire-fighting
equipment, roller shutters (if any) and other equipment for security purpose (if
any) provided by the Landlord shall not be disrupted, interrupted, damaged or
caused to be defective through the act, default or neglect of the Tenant, its
servants, agents, licensees or customers.

             
Yield up premises and handover
    2.50     To quietly yield up the said premises together with all fixtures,
fittings, and additions therein and thereto at the expiration or sooner
determination of this Agreement in good, clean and tenantable repair and
condition in accordance with the provisions herein contained notwithstanding any
rule of law or equity to the contrary Provided That (i) where the Tenant has
made any alteration or improvement or installed any fixtures fittings or
additions to the said premises (including the ventilation and air-conditioning
system and fire services system therein), whether with or without the Landlord’s
consent, the Landlord may in its absolute discretion retain such fixtures,
fittings, additions or improvement as the Landlord may wish to retain without
any payment to the Tenant whether by way of compensation or otherwise and
(ii) if the Landlord shall require the said premises to be delivered up in a
bare shell condition or the removal of any additions, alterations, fittings or
fixtures, then the Tenant shall at its own cost and expense remove all or such
of the additions alterations, fittings or fixtures as so required by the
Landlord, whether the same be made or installed by the Tenant, and make good and
repair in a good and workmanlike manner all damage caused by such removal to the
satisfaction of the Landlord. The Tenant shall further procure a chemical
cleaning of all fan coil units in the said premises to the satisfaction of the
Landlord upon expiration or sooner determination of this Agreement and thereupon
shall surrender to the Landlord all keys giving access to all parts of the said
premises and remove at the Tenant’s expense all lettering and characters from
all the doors, walls, or windows of the said premises and make good all damage
caused by such removal.

14



--------------------------------------------------------------------------------



 



             
 
           
Keeping the said
premises open for
business
    2.51     To keep the said premises open for business at all times of the
year during the normal business hours of the said Building namely the hours set
forth in Part I of the Third Schedule hereto and without prejudice to the
generality of the foregoing any suspension of the Tenant’s business for a period
of more than 7 days without the prior consent of the Landlord shall constitute a
material breach of this provision entitling the Landlord to determine this
Agreement and to regain possession of the said premises.
 
           
Tenant liable for acts and omissions of others
    2.52     To be answerable and responsible to the Landlord or the acts,
neglects, and defaults of omission of all contractors, servants, agents,
invitees and licensees of the Tenant as if they were the acts, neglects and
default or omission of the Tenant itself and to indemnify the Landlord against
all costs claims demands expenses or liability to any third party in connection
therewith and for the purposes of this Agreement “licensee” shall include any
person present in, using or visiting the said premises with the consent of the
Tenant express or implied.
 
           
Obey Building Rules
    2.53     To obey and comply strictly with the rules and regulations from
time to time adopted by the Landlord or the Manager whether relating to the
management and security of the Building or otherwise, to furnish first class
service to customers and to conduct the business of the Tenant so as not to
prejudice the goodwill and reputation of the said Building as a first class
commercial building/shopping centre.
 
           
Observance to the Deed of Mutual Covenant and Management Agreement
    2.54     To observe and comply with and not to permit or suffer anything to
be done which may amount to a breach or non-observance by the Landlord of any
terms and provisions in the Deed of Mutual Covenant relating to the said
Building (“the said Deed of Mutual Covenant”) and/or Management Agreement (if
and when the same shall come into operation) and to indemnify the Landlord
against the breach non-observance or non-performance thereof. It is also
expressly agreed and declared that the Landlord shall have the full right and
liberty at any time hereafter to enter into such form of Deed of Mutual Covenant
and/or Management Agreement with the owners of the said Building or such other
parties as the Landlord shall think fit to define their respective rights and
obligations of and in the Land and the said Building and to make provision for
the management of the said Building.
 
           
No wiring etc. in common areas
    2.55     Not to install affix or attach any wiring, cables or other article
or thing in or upon any of the entrances, staircases, landings, passageways,
lobbies or public areas of the said Building.
 
           
No touting
    2.56     No to permit any touting or soliciting for business or distributing
of any pamphlets, notices or advertising matter to be conducted outside or near
the said premises or in any part of the said Building by any of the Tenant’s
servants, agents or licensees.

15



--------------------------------------------------------------------------------



 



             
Not to drive nails etc.
    2.57     Not without the consent of the Landlord to drive or insert or
permit or suffer to be driven or inserted any nails, screws, hooks, brackets or
similar articles into the ceilings, doors, walls, window beams or floor of the
said premises.
 
           
 
    2.58     Not to name or include in the name of the business at the said
premises the name of the said Building and/or the words “Lai Sun” whether in
English or Chinese Characters or any name which the Landlord regards as similar
thereto.
 
           
Maintain displays
(if application)
    2.59     To install and at all times maintain displays of merchandise goods
or services in any shopfront windows or showcases contained within the entrance
ways to the said premises to the satisfaction of the Landlord and to a standard
and composition appropriate in the opinion of the Landlord to the reputation and
standing of the said Building, and to alter any window or other display of goods
or merchandise in or at the said premises immediately upon notice by the
Landlord that such displays will in the opinion of the Landlord prejudice the
reputation or standing of the said Building.
 
           
Keep shopfronts
lit (if application)
    2.60     The Tenant shall at its own expense keep lit any shopfront windows
and showcase together with the shop signs of the said premises during such
normal business hours as are specified in paragraph (a) of Part I of the Third
Schedule hereto. For the purpose of this Clause shopfront windows shall include
those parts of the interior of the said premises used for the display of
merchandise goods or services immediately fronting onto the common areas of the
said Building.
 
           
Not to Obstruct Shopfront Window (if application)
    2.61     Not to block or darken or obstruct or obscure the shopfront window
or any other window or lights belonging to the said premises without having
obtained the written consent of the Landlord which consent may be given subject
to such conditions as the Landlord may in its absolute discretion consider fit
to impose.
 
           
 
    (3)       THE LANDLORD HEREBY AGREES WITH THE TENANT AS FOLLOWS:
 
           
Quiet Enjoyment
    3.01     Subject to the Tenant paying the rent and other charges set forth
in Clause 2 hereof and any other charges which may become payable by the Tenant
under this Agreement and the Tenant observing and performing the terms and
covenants contained in this Agreement to permit the Tenant to have quiet
possession and enjoyment of the said premises during the said term without any
interruption by the Landlord or any one lawfully claiming under or through or in
trust for the Landlord.
 
           
Property Tax
    3.02     To pay all Property Tax on the said premises during the said term.
 
           
Roof and Main Structure
    3.03     To keep in good condition and proper repair the roof the main
structure and external walls of the said Building and the main pipes drains and
cables and to do all structural repair required to be done at any time Provided
that the Landlord’s ability under this Clause 3.03 shall not arise

16



--------------------------------------------------------------------------------



 



             
 
          unless and until written notice of any defect or want of repair has
been given by the Tenant to the Landlord and the Landlord shall have failed to
take reasonable steps to repair or remedy the same after the lapse of a
reasonable time from the date of service of such notice.
 
           
 
    (4)       PROVIDED always and it is hereby expressly agreed and declared by
the parties as follows:
 
           
Default
    4.01     If and whenever the rent hereby reserved or any part thereof shall
be in arrear for 15 days whether the same shall have been legally demanded or
not or if any term, condition or stipulation on the Tenant’s part herein
contained shall not be performed or observed or if the Tenant for the time being
shall become bankrupt or enter into any composition or arrangement with the
Tenant’s creditors or suffer any distress or execution to be levied on the
Tenant’s good or if the Tenant shall suffer any prosecution in respect of the
non-payment of money due to Hong Kong Government or if the Tenant for the time
being is a company and shall enter into liquidation whether compulsory or
voluntary (save for the purpose of reconstruction or amalgamation) or if any
petition shall be presented for the winding up of the Tenant then and in any of
the said cases it shall be lawful for the Landlord at any time thereafter to
re-enter upon the said premises or any part thereof in the name of the whole and
forfeit the Deposit (as defined in Clause 4.10 hereof) or such part thereof held
by the Landlord and thereupon the tenancy hereby created shall absolutely
determine but without prejudice to the right of the Landlord in respect of any
breach by the Tenant of any terms, conditions or stipulations herein contained
or to the Landlord’s right to deduct all loss and damage thereby incurred from
the Deposit and in particular the Landlord shall have the right to terminate or
disconnect the supply of air-conditioning water electricity and other facilities
to the said premises upon the occurrence of any of the above event of default.
 
           
Exercise of Right
    4.02     A written notice served by the Landlord on the Tenant in manner
hereinafter provided to the effect that the Landlord thereby exercises the power
of re-entry herein contained shall be a full and sufficient exercise of such
power without actual entry on the part of the Landlord.
 
           
Acceptance of Rent
    4.03     In the event of any breach of any term stipulations and conditions
on the part of the Tenant herein contained the Landlord shall not by acceptance
of rent or by any other act whatsoever or by any omission be deemed to have
waived any such breach notwithstanding any rule of law or equity to the contrary
and that no consent to or waiver of any breach shall be binding on the Landlord
unless the same is in writing under the hand of the Landlord.
 
           
Abatement of Rent
    4.04     If the said premises or the said Building or any part thereof shall
be destroyed or so damaged by fire, typhoon, Act of God, force majeure or other
cause beyond the control of the Landlord and not attributable to any act or
default or negligence of the Tenant as to render the said premises unfit for
commercial use and the policy or policies of insurance effected by the Landlord
shall not have been vitiated or payment of

17



--------------------------------------------------------------------------------



 



             
 
          policy moneys refused in whole or in part in consequence of any act or
default or negligence of the Tenant or if at any time during the continuance of
this Agreement the said premises or the said Building shall be condemned as a
dangerous structure or a demolition or closing order shall become operative in
respect of the said premises or the said Building then the rent hereby agreed to
be paid or a part thereof proportionate to the damage sustained or order made
shall cease to be payable until the said premises or the said Building or part
thereof shall have been restored or reinstated or the order removed Provided
Always that the Landlord shall be under no obligation to reinstate the said
premises or the said Building or part thereof And Provided further that should
the said premises or the said Building or part thereof not have been reinstated
or the order removed in the meantime either the Landlord or the Tenant may after
six months of the occurrence of the destruction or damage or order give to the
other of them notice in writing to terminate this Agreement but without
prejudice to the rights and remedies of either party against the other in
respect of any antecedent claim or breach of the agreements stipulations terms
and conditions herein contained or of the Landlord in respect of the rent
payable hereunder prior to such notice.
 
           
Liability & Indemnity
    4.05     The Landlord shall not be under any liability whatsoever to the
Tenant or to any persons whomsoever in respect of any damage sustained by the
Tenant or such other person aforesaid caused by or through or in any way owing
to the spread of fire or smoke or the overflow of water or the escape of any
substance or anything from any premises situate in the said Building or caused
by the act default or negligence of any tenant or occupier of such premises. The
Tenant shall fully indemnify the Landlord against all claims demands actions and
legal proceedings whatsoever made upon the Landlord in respect of any damage to
any person whomsoever caused by the negligence of the Tenant or by or through or
in anywise owing to the spread of fire or smoke or the overflow of water or the
escape of any substance or anything from the said premises.
 
           
Acts of Servants, agents etc.
    4.06     For the purpose of this Agreement any act default omission or
negligence of the contractors servants agents licensees or invitees of the
Tenant shall be deemed to be the act default omission or negligence of the
Tenant.
 
           
Accidents
    4.07     The Landlord shall not be responsible to the Tenant or the Tenant’s
licensees servants agents or other persons in the said premises for any accident
happening or injury suffered or damage to or loss of any chattel or property
sustained on the said premises or in the said Building.
 
           
Security
    4.08     The Landlord shall not be liable in any circumstances to the Tenant
or any other person whomsoever for the security or safekeeping of the said
premises or any persons or contents therein.
 
           
Distraint
    4.09     For the purpose of Part III of the Landlord and Tenant
(Consolidation) Ordinance relating to distress for rent or of these presents the
rent payable in respect of the said premises shall be and be deemed to be in

18



--------------------------------------------------------------------------------



 



             
 
          arrear if not paid in advance at the time and in manner hereinbefore
provided for payment thereof. All costs and expenses for and incidental to the
distraint shall be paid by the Tenant and shall be recoverable from it as a
debt.

             
Deposit 4.10
    (i )   The Tenant shall on the signing of this Agreement pay to the Landlord
the sum as set out in Part V of the First Schedule hereto (“the Deposit”) to
secure the due observance and performance by the Tenant of agreements
stipulations terms and conditions herein contained and on the Tenant’s part to
be observed and performed. The Deposit shall be retained by the Landlord
throughout the said term free of any interest to the Tenant and if the Tenant
shall commit or suffer to be committed a breach of any of the terms and
conditions herein the Landlord shall be entitled to terminate this Agreement in
which event the Deposit shall be forfeited to the Landlord but without prejudice
to any right of the Landlord in respect of any antecedent breach by the Tenant
of the terms and conditions herein contained. Notwithstanding the foregoing the
Landlord may in any such event at its option elect not to terminate this
Agreement but to deduct from the Deposit the amount of any monetary loss
incurred by the Landlord in consequence of the breach non-observance or
non-performance by the Tenant in which event the Tenant shall as a condition
precedent to the continuation of this tenancy deposit with the Landlord the
amount so deducted and if the Tenant shall fail so to do the Landlord shall
forthwith be entitled to re-enter the said premises or any part thereof in the
name of the whole and to determine this Agreement in which event the Deposit may
be forfeited to the Landlord as hereinbefore provided. Subject as aforesaid, the
Deposit shall be refunded to the Tenant by the Landlord without interest within
thirty working days after the expiration or sooner determination of this
Agreement and the delivery of vacant possession to the Landlord or within thirty
working days of the settlement of the last outstanding claim by the Landlord
against the Tenant in respect of any breach, non-observance or non-performance
of any of the terms and conditions herein contained and on the part of the
Tenant to be observed and performed whichever is the later.
 
           
 
  (ii)   During the said term the Tenant shall maintain the Deposit at the sum
equal to six months’ rent, air-conditioning and management charges and two
quarters’ rates and government rent and if the rent or the air-conditioning and
management charges, rates and government rent shall be increased the Tenant
shall forthwith on demand pay to the Landlord the additional amount to make up
such deposit.
 
           
Service of notice
4.11     Any notice hereunder shall be in writing and any notice to the Tenant
shall be sufficiently served if left addressed to the Tenant on the said
premises or sent to the Tenant by post or left at the Tenant’s last known

19



--------------------------------------------------------------------------------



 



             
 
          address in Hong Kong and any notice to the Landlord shall be
sufficiently served if delivered to the Landlord personally or sent to the
Landlord by registered post at the Landlord’s registered office in Hong Kong.

             
Approval of the Landlord
    4.12     No approval by the Landlord is valid unless it is in writing and
signed by the Landlord or by its authorised agents and any approval or consent
given by the Landlord shall operate as a consent for the particular matter to
which it relates only and shall in no way be considered as a waiver or release
of any of the provisions hereof nor shall it be construed as dispensing with the
necessity of obtaining the specific written consent of the Landlord in the
future, unless expressly so provided.
 
           
No premium
    4.13     The Tenant hereby expressly declares that at the grant of the said
term no premium key money or other consideration has been paid to the Landlord
or to any person.
 
           
Interest on arrears of rent and other charges
    4.14     Without prejudice to the Landlord’s rights under Clause 4.01
hereof, the Tenant shall pay interest on all arrears of rent and other charges
at a rate of 2.5% per month from the due date to the date of payment together
with all legal costs and disbursements on a solicitor and client basis incurred
for demanding and enforcing payment of the said arrears or outstanding sum in
Court or otherwise on demand and until payment they shall be deemed to be a debt
due by the Tenant to the Landlord.
 
           
Name of the Building
    4.15     The Landlord reserves the right exercisable at any time or times to
change the name or description of the said Building or any part thereof without
incurring any liability to the Tenant on any account whatsoever provided that
the Landlord shall give to the Tenant not less than three months’ notice in
writing of any such proposed change.
 
           
Renovation
    4.16     The Tenant hereby expressly acknowledges that the Landlord may from
time to time carry out any building, construction, renovation, refurbishment and
other works in such part or parts of the Land and/or the said Building as the
Landlord may deem fit and that the Landlord, its contractors agents workers and
other persons authorized by the Landlord may enter into and upon any part of the
Land and/or the said Building with all necessary plant equipment and material
for such purpose. It is hereby expressly agreed that the Tenant shall have no
right to claim against the Landlord for breach of any of the terms conditions or
stipulations herein contained and on the Landlord’s part to be observed and
performed and the Landlord shall not incur any liability to the Tenant and/or
any person whatsoever in respect of any loss, damage, claim, cost or expense
(including but not limited to loss of business and/or profit) that may be caused
by or otherwise arising from or in connection with such works whether on the
ground of inconvenience disturbance interruption or services noise dirt or
otherwise.
 
           
Sale and Redevelopment
    41.7     If the Landlord shall at any time resolve to demolish, re-build or
refurbish the said Building or any part thereof (which intention shall be
sufficiently evidenced by a copy of the Resolution of its Board of

20



--------------------------------------------------------------------------------



 



             
 
          Directors certified by its Secretary or a Director to be a true and
correct copy) or shall have entered into any agreement for sale and purchase of
the said Building or any part thereof which include the said premises, then in
any of such event the Landlord shall be entitled to give not less than 6
calendar months’ notice in writing to expire at any time to terminate this
Agreement, and immediately upon the expiration of such notice this Agreement
shall terminate but without prejudice to the right and remedies of either party
against the other in respect of any antecedent claim or breach of any of the
covenants restrictions stipulations or conditions herein contained. The Tenant
acknowledges that in the event of this Agreement being terminated pursuant to
this Clause, the Tenant shall have no claim against the Landlord for such early
termination. “Demolish” and/or “rebuild” for the purposes of this Clause shall
mean the demolition and/or rebuilding of the whole of the said Building or a
substantial part or parts (but not necessarily a major part) thereof whether or
not including any main walls exterior walls or roof of the said premises and
whether or not any part thereof is to be re-built or reconstructed in the same
or any other manner. “Refurbish” may or may not include demolition of the said
Building or any part thereof.
 
           
Landlord not liable for systems breakdowns
    4.18     The Landlord shall not in any circumstances be liable to the Tenant
for any defect in or breakdown of the lifts escalators or air-conditioning
system condenser water supply system (if any) electric power and water supplies
nor shall the rent or air-conditioning and management charges abate or cease to
be payable on account thereof.
 
           
Common Area
    4.19     The Landlord shall have the full right and liberty to partition
and/or let to any person any part or parts of the said Building at any time
intended for common use and to adjust or redefine the same as the Landlord may
in its sole discretion decide without incurring any liability to the Tenant on
any account whatsoever so long as all acts or works of the Landlord done or
performed pursuant to its rights under this clause comply with all laws and
regulations for the time being in force in Hong Kong.
 
           
Sale by Landlord
    4.20     If the Landlord shall at any time assign the said premises to a
purchaser of the Landlord, then the Deposit held by the Landlord hereunder (less
any sum which the Landlord is entitled to deduct pursuant to the terms hereof)
shall automatically be transferred to the purchaser. The Tenant hereby agrees
that upon such transfer the Landlord shall be absolutely discharged from its
obligations hereunder to refund the Deposit or any part thereof to the Tenant
and the Tenant hereby further agrees to waive all the Tenant’s rights and claims
hereunder against the Landlord in respect of the Deposit or any part thereof
upon such transfer being made as aforesaid.

                 
Handover Condition
    4.21     (a)   The Tenant hereby declares and confirms that it has duly
inspected the said premises and is satisfied with the current state and
condition of the said premises and the provisions, fixtures, fittings, finishes,
installations and appliances therein (including without limitation, the
ventilation and air-conditioning system, the fire service system and its
sprinkler heads distribution, water

21



--------------------------------------------------------------------------------



 



                 
 
              and drainage systems (if any) and electrical and wiring system
installed therein). The parties hereto agree that the said premises will be let
to the Tenant by the Landlord on an “as-is” basis and in the state and condition
as at the date of the handover of the said premises to the Tenant and no
warranty or representation is made by the Landlord or its agents regarding:

  (i)   the furniture, fixtures, fittings and finishes or the installations and
appliances in the said premises and/or the said Building;     (ii)   the state
and condition of the said premises or the Building and the user thereof; and    
(iii)   the composition of the said Building.

  (b)   For the avoidance of doubt, the Landlord does not warrant that the
ventilation and air-conditioning system (including the fan coil units), the fire
services system (including the sprinkler heads distribution), the water and
drainage systems (if any), and the electrical and wiring system installed in the
said premises will comply with all or any applicable statutes, codes,
ordinances, regulations or requirements of the relevant Government or other
competent authorities or whether the same are suitable or sufficient for the
Tenant’s intended purpose. Without prejudice to the provisions of Clauses
2.05.01, 2.05.02 and 2.06 hereof, if the Tenant shall require any alteration,
additions, or improvement to the said systems, any such alteration, additions
and improvement shall be made at the Tenant’s own costs and expenses and subject
to the Landlord’s prior written consent.

             
Bank Consent
    4.22     This Agreement shall be subject to the obtaining by the Landlord
from the bank(s) to which the said premises are presently mortgaged to, the
bank’s consent for the entering into this Agreement by the parties hereto. If
the Landlord should fail or be unable for whatever reason to obtain the bank’s
consent as aforesaid, this Agreement shall terminate upon expiration of fourteen
(14) days from the date of a notice sent by the Landlord to the Tenant informing
the Tenant of the Landlord’s failure to obtain the said consent. In the event of
this Agreement being terminated pursuant to this provision, the Tenant shall
deliver up vacant possession of the said premises to the Landlord upon
expiration of fourteen (14) days from the date of the said notice and the
Landlord shall upon the Tenant yielding up the said premises return the Deposit
to the Tenant without compensation costs or interest and without prejudice to
the Landlord’s right to deduct from the amount of the Deposit and to claim from
the Tenant any damages the Landlord have suffered or will suffer as a result of
any antecedent breach of this Agreement by the Tenant including but not limited
to any failure of the Tenant to pay any sum(s) due under this Agreement prior
and up to the date of termination of this Agreement. The Tenant acknowledges
that in the event of this Agreement being terminated by reason of the failure of
the Landlord to obtain the relevant consent from the bank, the Tenant shall have
no claim against the Landlord for such earlier termination.

22



--------------------------------------------------------------------------------



 



             
 
           
Stamp Duty
    4.23     All stamp duty and registration fee (if any) payable on this
Agreement and other disbursements of and incidental to the preparation and
execution of this Agreement shall be borne by the parties hereto in equal
shares.
 
           
Costs
    4.24     The legal costs of and incidental to the preparation and execution
of this Agreement shall be borne by the parties hereto in equal shares. If the
Tenant instructs its own solicitors, the Tenant shall, in addition to his own
legal costs and expenses, pay half of the Landlord’s solicitors full costs (at
75% of the scale charges) and expenses.

                 
Interpretation
    4.25     (i)   Unless the context otherwise requires, words herein importing
the masculine gender shall include the feminine and neuter gender and words
herein in the singular shall include the plural and vice versa.
 
               
 
          (ii)   References to Clauses, Sub-clauses and Schedules are to Clauses
Sub-clauses of and Schedules to this Agreement. Marginal notes and the index (if
any) are inserted for convenience of reference only and shall not affect the
interpretation of this Agreement.
 
               
 
          (iii)   The expression “the Tenant” shall (where the context permits)
mean and include the party or parties specifically named and its or their
successors in title and permitted assigns.

             
Joint and several Liability
    4.26     If the Tenant consists of two or more persons, each covenant or
agreement on the part of the Tenant herein shall be deemed to have been given by
them jointly and severally.
 
           
Entire Agreement
    4.27     This Agreement sets forth the entire agreement between the parties
and supersede any prior discussions, agreements or arrangements, written or
verbal, between the parties relating to the letting of the said premises.
 
           
 
          AS WITNESS, the hands of the parties hereto the day and year first
above written.

23



--------------------------------------------------------------------------------



 



THE FIRST SCHEDULE ABOVE REFERRED TO
PART I

         
LANDLORD
  :   GILROY COMPANY LIMITED whose registered office is situate at 11th Floor,
Lai Sun Commercial Centre, No. 680 Cheung Sha Wan Road, Shamshuipo, Kowloon,
Hong Kong.
 
       
TENANT
  :   MARKETSHARE LIMITED whose registered office is situate at Room 1101, 11th
Floor, Beautiful Group Tower, 77 Connaught Road Central, Hong Kong (Company No.
954680 and Business Registration No. 35402855).

PART II
(the said premises)
ALL THAT UNIT NO. 1802 on the EIGHTEENTH FLOOR of CAUSEWAY BAY PLAZA 2,
No. 463-483 Lockhart Road, Hong Kong erected on All Those pieces or parcels of
ground registered in the Land Registry as The Remaining Portion of Section D of
Inland Lot No. 2833, The Remaining Portion of Section E of Inland Lot No. 2833,
Section J of Inland Lot No. 2833, The Remaining Portion of Section K of Inland
Not No. 2833, The Remaining Portion of Section L of Inland Lot No. 2833, The
Remaining Portion of Section M of Inland Lot No. 2833, The Remaining Portion of
Section O of Inland Lot No. 2833, The Remaining Portion of Section G of Inland
Lot No. 2833, The Remaining Portion of Section H of Inland Lot No. 2833,
Sub-Section 4 of Section H of Inland Lot No. 2833 and The Remaining Portion of
Inland Lot No. 2833 (“the Land”) which said Unit is for the purpose of
identification only shown and coloured Pink on the floor plan annexed hereto.
PART III

         
TERM
  :   For the term of THREE (3) YEARS commencing from the 1st day of
October 2007 (“the Commencement Date”) and expiring on the 30th day of
September 2010 (both days inclusive).

PART IV
Business Name in the said premises

         
BUSINESS NAME
  :   Marketshare Limited

PART V
Amount of Deposit

         
Deposit:
  :   HONG KONG DOLLARS TWO HUNDRED TWENTY SIX THOUSAND TWENTY FIVE AND CENTS
SEVENTY/ONLY (HB$226,025.70)

24



--------------------------------------------------------------------------------



 



PART VI
User

         
User
  :   For the Tenant’s lawful business as an office use only and not for any
other purpose whatsoever.

THE SECOND SCHEDULE ABOVE REFERRED TO
PART I
Particulars of Rent

             
Rent:
  :   (I)   The rent for the said term shall be HONG KONG DOLLARS THIRTY
THOUSAND THREE HUNDRED AND SIXTY (HK$30,360.00) per calendar month exclusive of
rates, government rent, air-conditioning and management charges and other
outgoings and payable in advance without any deductions on the first day of each
and every calendar month the first of such payment to be made on the signing
hereof.
 
           
 
      (II)   Rent Free Period: No rent will be charged for the first ONE
(1) MONTH commencing from the Commencement Date and expiring on 31st
October 2007 and for a further period of ONE (1) MONTH commencing from 1st
September 2010 and expiring on 30th September 2010. During the Rent Free Period,
the Tenant shall pay the rates, government rent, air-conditioning and management
charges and all other outgoings in respect of the said premises.

PART II
Particulars of Air-Conditioning and Management Fee

1.   Air-Conditioning and Management Charges: HK$6,110.00 per calendar month
payable monthly in advance without any deductions on the first day of each and
every calendar month the first of such payment to be made on the signing hereof.

         
2.
  (a)   The Landlord shall, where the said premises are to be used as a shop
only provide and maintain air-conditioning at all times during the normal
business hours specified in paragraph (a) of Part II of the Third Schedule
hereto and, where the said premises are to be used as an office only during the
normal business hours specified in paragraph (b) of Part II of the Third
Schedule hereto and, where the said premises are to be used as a restaurant
only, during the normal business hours specified in paragraph (c) of Part II of
the Third Schedule hereto and without prejudice to the provisions of Clause 4.18
the Landlord shall not be liable to the Tenant nor shall the Tenant have any
claim against the Landlord in respect of any interruption in any of the services
hereinbefore mentioned by reason of the necessary repair or maintenance of any
installations or apparatus or damage thereto or destruction thereof by fire
water act of God or other cause beyond the Landlord’s control or by reason of
mechanical or other defect or breakdown or faults or other inclement conditions
or unavoidable shortage of fuel material water or labour or

25



--------------------------------------------------------------------------------



 



         
 
      any act omission or negligence of any attendants watchmen or other
servants of the Landlord in or about the performance or purported performance of
any duty relating to the provision of the said services by any of them or by
reason of the cessation of the Tenant’s business. Furthermore, no
air-conditioning will be provided if the No. 8 typhoon signal or above is
hoisted but the air-conditioning and management charges shall not be abated by
reason thereof.
 
       
 
  (b)   If the Tenant shall require additional air-conditioning services outside
the normal business hours mentioned above, the Tenant shall give to the Landlord
not less than 7 days’ notice in writing stipulating at what times the Tenant
shall require additional air-conditioning. All costs and expenses so incurred
shall be on Tenant’s account payable at such rate as may be determined by the
Landlord and subject to variation from time to time at the Landlord’s discretion
Provided that a minimum of two hours’ charges shall be paid by the Tenant each
time the said premises shall receive such additional air-conditioning services.

PART III
Particulars of Rates and Government Rent

         
Rates:
  :   HK$3,602.85 (or such amount as assessed by the Government) per quarter
payable quarterly in advance without any deductions on the first day of the
months of January, April, July and October.

PART IV
Amount of Vetting Fee

         
Vetting Fee
  :   HK$1,897.50

PART V
Amount of Sundry Expenses Deposit during Fitting Out Work
Sundry Expenses Deposit:       HK$2,000.00
PART VI
Amount to defray the Sundry Expenses during Fitting Out Work
Amount to defray Sundry Expenses:      HK$3,000.00
THE THIRD SCHEDULE ABOVE REFERRED TO
PART I
The normal business hours of the said Building are:

(a)   where the said premises are to be used as a shop only, between the hours
of 10:00 a.m. and 10:00 p.m. everyday.

26



--------------------------------------------------------------------------------



 



(b)   where the said premises are to be used as an office only, between the
hours of 09:00 a.m. and 06:00 p.m. every weekday (Monday — Friday) and between
the hours of 09:00 a.m. and 01:00 p.m. every Saturday.   (c)   where the said
premises are to be used as a restaurant only, between the hours of 10:00 a.m.
and 12:00 mid-night everyday.

The Landlord reserves the right to alter or amend the said business hours from
time to time and to such extent as the Landlord shall in its discretion deem
appropriate or necessary.
PART II
The normal hours when air-conditioning services will be supplied are:

(a)   where the said premises are to be used as a shop only, between the hours
of 10:00 a.m. and 10:00 p.m. everyday.   (b)   where the said premises are to be
used as an office only, between the hours of 09:00 a.m. and 06:00 p.m. every
weekday (Monday — Friday) and between the hours of 09:00 a.m. and 01:00 p.m.
every Saturday.   (c)   where the said premises are to be used as a restaurant
only, between the hours of 10:00 a.m. and 12:00 mid-night everyday.

The Landlord reserves the right to alter or amend the said supply hours from
time to time and to such extent as the Landlord shall in its discretion deem
appropriate or necessary.
SIGNED by

             
SIGNED by Mr. Lau Shu Yan, Julius and
Mr. Tam Kin Man, Kraven
    )      

for and on behalf of the Landlord

whose signature(s) is/are verified by:-
    )
)
)
)     For and on behalf of
GILROY COMPANY LIMITED

/s/ Lau Shu Yan, Julius          Tam Kin Man, Kraven
 
           
 
         
Authorized Signature(s)
 
           
/s/ Yeung Chi Keung
           
 
Yeung Chi Keung
           
Solicitor, Hong Kong SAR
           
Vincent T.K. Cheung, Yap & Co.
           

     RECEIVED on or prior to the day and year first above written of and from
the Tenant the sum of HONG KONG DOLLARS TWO HUNDRED TWENTY SIX THOUSAND TWENTY
FIVE AND CENTS SEVENTY ONLY (HK$226,025.70) being the deposit money above
mentioned to be paid by the Tenant to the Landlord.

27



--------------------------------------------------------------------------------



 



            For and on behalf of
GILROY COMPANY LIMITED
      /s/ Lau Shu Yan, Julius          Tam Kin [Illegible]      
Authorized Signature(s) 
   
The Landlord 
 

28



--------------------------------------------------------------------------------



 



         

             
SIGNED by Anthony Venus

for and on behalf of the Tenant in

the presence of:-
  )
)
)
)
)     For and on behalf of

Marketshare Limited

/s/ Anthony Venus  
 
           
 
        Authorized Signature(s)  
 
           
/s/      Yvette [Leung]
 
Signature of Witness
           
 
           
     Yvette [Leung]
 
Name of Witness
           
 
           
     [Illegible]
 
Hong Kong Identity Card Number
           
 
           
Unit 1803-4, Causeway Bay, Plaza [L]
 
Address of Witness
           
 
           
     Executive Assistant
 
Occupation of Witness
           

29



--------------------------------------------------------------------------------



 



[18th FLOOR PLAN REDACTED]

 